Bell, Justice.
1. (a) According to previous decisions by this court construing Georgia statutes, a promissory note executed by a resident of this State, but owned by a non-resident and held by the latter at his domicile out of this State, is to be taxed here only if it is derived from or is used as an incident of property owned or of a business ■ conducted by the non-resident or his agent in Georgia; and this is true although the note may be secured by a mortgage on land situated in this State. Collins v. Miller, 43 Ga. 336; Carhart v. Paramore, 44 Ga. 262; Cary v. Edmonson, 44 Ga. 651; Armour Packing Co. v. Savannah, 115 Ga. 140 (41 S. E. 237); Armour Packing Co. v. Augusta, 118 Ga. 552 (45 S. E. 424, 98 Am. St. R. 128) ; Armour Packing Co. v. Clark, 124 Ga. 369 (52 S. E. 145); Columbus Mutual Life Insurance Co. v. Gullatt, 189 Ga. 747 (8 S. E. 2d, 38).
(b) Where notes and mortgages are so owned and held by a non-resident, 'the maintenance of an office and agency in this State for the purpose merely of protecting the security and ultimate collection or liquidation of the indebtedness, the papers themselves being sent into this State only when needed for cancellation, renewal, or foreclosure, would not be using them in this State, within the rule enunciated. Collins v. Miller, supra; Cary v. Edmonson, supra.
2. Under the facts of the instant case and application of the rule stated, the notes and mortgages in question were not subject to the assessments made, and the judge did not err in granting an injunction restraining enforcement of the tax executions.
3. Since the judgment complained of was demanded by the evidence admitted without objection, it is unnecessary to deal with the assignments of error on the admission of other evidence.

Judgment affirmed.


All the Justices concur, except DucJcworth, J., disqualified.

Spalding, Sibley, Troutman & Brock, E. H. Sheats, W. S. Northcutt, Standish Thompson, for plaintiff in error.
Hvrsch, Smith, Kilpatrick, Clay & Cody, contra.